Name: 87/555/EEC: Commission Decision of 16 November 1987 on improving the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  Europe;  agricultural structures and production
 Date Published: 1987-11-28

 Avis juridique important|31987D055587/555/EEC: Commission Decision of 16 November 1987 on improving the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) Official Journal L 338 , 28/11/1987 P. 0032 - 0032*****COMMISSION DECISION of 16 November 1987 on improving the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) (87/555/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas the Danish Government has forwarded, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the following provisions: - Law No 198 of 9 April 1986 on aid to improve agricultural structures and efficiency, - Decree of the Ministry of Agriculture No 114 of 11 March 1987 on aid to encourage the keeping of accounts on agricultural holdings, - Decree of the Ministry of Agriculture No 121 of 13 March 1987 on aid to improve agricultural structures and efficiency; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, having regard to the compliance of the abovementioned provisions with the aforementioned Regulation, and taking into account the objectives of the latter, and to the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas this Decision is based on the assumption that the measures provided for in Article 29 of Decree of the Ministry of Agriculture No 121, which relate to special aids to investment for young farmers, meet the condition laid down in Article 7 of Regulation (EEC) No 797/85 regarding the age of the recipients; Whereas since 1 October 1985 the Danish Government has been granting aids to agricultural holdings under the conditions laid down in the provisions forwarded; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions provided for by the Danish Government for the implementation of Regulation (EEC) No 797/85 meet the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 The financial contribution from the Community provided for in Article 1 also covers aids granted to agricultural holdings since 1 October 1985, prior to the entry into force of the provisions forwarded, under the conditions laid down therein. Article 3 This Decision is addressed to Denmark. Done at Brussels, 16 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.